Citation Nr: 0424209	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  96-16 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus with degenerative joint disease and hammertoes, 
currently rated 30 percent disabling.

2.  Entitlement to a rating greater than 10 percent prior to 
October 23, 2000, for residuals of a left knee injury, status 
post-operative.

3.  Entitlement to an increased rating for residuals of a 
left knee injury, status post-operative, currently rated as 
20 percent disabling.

4.  Entitlement to a separate compensable rating for 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1978.

This appeal is from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which denied the veteran's December 
1993 claim for ratings higher than 30 percent for the 
bilateral foot disabilities and 10 percent for the left knee.  
In March 2001, the RO increased the left knee rating to 20 
percent.

The March 2001 rating assigned an effective date of October 
23, 2000, to the increased rating.  The RO identified October 
23, 2000, as the date of the claim.  The RO apparently 
overlooked the long-pending appeal from the denial of the 
December 1993 claim.  Consequently the left knee issue is 
restated, above, consistently with an appeal from a rating 
that increased to a level constituting less than a complete 
grant of benefits during pendency of the appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) ("the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded"). 



During the pendency of the instant appeal, in May 1996, the 
veteran claimed and VA adversely adjudicated a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to his service-connected feet and 
left knee disabilities.  The veteran initiated an appeal, but 
did not perfect it in response to a February 1999 statement 
of the case.  The Board does not consider entitlement to TDIU 
in this decision even though it otherwise might, because VA 
made a discrete determination on that claim, which the 
veteran did not appeal.  The persistence of the pending claim 
for increased schedular ratings for the same disabilities 
upon which the veteran predicated his TDIU claim is not a 
device for collateral appellate review despite his failure to 
perfect an appeal.

The veteran reported to a VA examiner in March 1997 that he 
had right knee pain secondary to over use related to left 
knee disability.  This reasonably raised a statement for 
secondary service connection.  The matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's bilateral foot disability manifests with 
pes planus with pain on use and characteristic callosities; 
multiple repaired hammer toes and arthritis in multiple MP 
and PIP joints with painful motion and limited motion, with 
the condition of the toes constituting the predominant 
element of the foot disabilities.

2.  The 30 percent disability rating of the veteran's 
bilateral foot disabilities has been in effect for more than 
20 years.

3.  The pain associated with post-operative toe deformities 
and arthritis is compensated as part of the pes planus 
rating.



4.  The veteran had moderate instability of the left knee 
prior to October 23, 2000.

5.  The veteran has had moderate instability of the left knee 
subsequent to October 23, 2000.

6.  The veteran has pain and painful motion of the left knee 
associated with arthritis as distinguished from the ACL 
derangement.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating higher 
than 30 percent for bilateral pes planus with degenerative 
joint disease and hammertoes are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, Diagnostic 
Code 5276 (2003).

2.  The 30 percent disability rating of the veteran's 
bilateral pes planus cannot be reduced.  38 C.F.R. § 3.951(b) 
(2003).

3.  Separate rating of arthritis of the feet without 
reduction of the rating for pes planus would result in 
pyramiding of the compensation for pain.  38 C.F.R. § 4.14 
(2003).

4.  The schedular criteria for a 20 percent rating for 
residuals of a left knee injury, status post-operative, prior 
to October 23, 2000, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.400(o)(2); 4.1, 4.2, 4.10, 4.71a, 
Diagnostic Code 5257 (2003).

5.  The schedular criteria for a rating greater than 20 
percent for residuals of a left knee injury, status post-
operative, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5257 
(2003).

6.  The schedular criteria for a 10 percent rating for 
traumatic arthritis of the left knee are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.59, 4.71a, Diagnostic Code 
5010 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA's duty to notify and assist claimants for benefits 
administered by the Secretary.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2003).  This case has been 
pending since long before enactment of the VCAA, 
consequently, VA could not have implemented the actions 
prescribed by the Act prior to initial adjudication of the 
claim.  VA provided notices mandated by the act and its 
implementing regulation in March 2002 and January 2004, 
obtained additional evidence, and readjudicated the claim in 
April 2004.  Consequently, the veteran's case has not been 
prejudiced by the initial adjudication of his claim prior to 
VA implementation of the VCAA.  

The March 2002 and January 2004 letters from the RO notified 
the veteran of the information and evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  They identified what 
information and evidence VA would obtain, what the veteran 
must provide, and what assistance VA would be able to afford 
only with his cooperation as described in the letters.  The 
March 2002 letter informed the veteran that he could produce 
any relevant evidence himself if he chose, which reasonably 
must be understood to include evidence in his current 
possession.  VA obtain all evidence, federal and private, of 
which it had notice, 38 U.S.C.A. § 5103A(a), (b), (c) (West 
2002); 38 C.F.R. § 3.1599a), (b), (c) (2003), and examined 
the veteran.  38 C.F.R. § 3.159(c)(4) (2003).  There is no 
indication of a failure to obtain any evidence, so there was 
no duty to inform the veteran of a failure to obtain 
evidence.  See 38 C.F.R. § 3.159(e) (2003).  


II.  Increased Ratings

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2003), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A claim for increased rating is fundamentally an assertion 
that a service-connected disability has increased in severity 
since VA last evaluated it.  In this case, arising from a 
December 1993 claim, the "present level of disability" is 
found in the evidence from no more than a year before the 
claim, because the effective date of an increase in rating 
can be as much as a year before the claim, if the claimant 
filed the claim within one year after the disability 
increased in severity; otherwise, the effective date is the 
date of the claim.  See 38 C.F.R. § 3.400(o)(2) (2003).  This 
appeal is from the RO's finding that the veteran is not 
entitled to increased ratings for the disabilities at issue.  
The question of the effective date of any increase is not 
ripe, and the rule regarding effective date is noted here 
only to define "present disability" in the context of this 
long-pending claim.

A.  Bilateral Pes Planus with Degenerative Joint Disease and 
Hammertoes

Bilateral pes planus (flatfoot) pronounced; having marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances, is 50 percent disabled.  If severe; 
objective evidence of marked deformity (pronation, abduction, 
etc.) pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, the rating is 30 
percent.

Degenerative arthritis established by x-ray findings will be 
rated based on limitation of motion under the diagnostic 
codes for the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applied for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  The limitation of motion must be 
objectively confirmed by findings of the type set forth in 
regulation.  If there is no limitation of motion, the 
arthritis is rated 20 percent if there is x-ray evidence of 
involvement of two major joints or two or more minor joint 
groups with occasional incapacitating exacerbations, and 10 
percent of the two affected major joints or minor joint 
groups do not have occasional incapacitating exacerbations.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Hammertoe is rated separately for each foot, 10 percent if 
there is hammertoe without claw foot of all toes.  Hammertoe 
of single toes is noncompensable.

"The combined rating for disabilities of the extremities 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed."  38 C.F.R. 
§ 4.68 (2003).  For example, amputation of all the toes 
without metatarsal loss is rated 30 percent, so arthritis of 
all of the toes and hammertoe cannot be rated higher than 30 
percent if amputation of all of the toes without metatarsal 
loss would alleviate the arthritis and the hammertoes.

The veteran obtained the current 30 percent rating in January 
1988 when a rating decision found he had bilateral fourth 
degree pes planus, well healed scars on the dorsal aspect of 
the forefoot secondary to prior surgery, replacement of the 
metatarsophalangeal (MP) joint of the left great toe by 
prosthesis and prior reconstructive surgery of the fourth and 
fifth toes with persistent valgus deformity.  X-ray of the 
right foot showed valgus deformity with low-grade 
osteoarthritis at the MP joint of the great toe and prior 
reconstructive surgery of the second to fifth toes.  
Degenerative joint disease involved both feet.  The veteran 
had sought outpatient care for complaints of pain in the 
feet.  In November 1983 he had VA surgery on both feet.

VA outpatient podiatry records of September to December 1993 
show ongoing complaints of pain with clinical evidence of 
prior corrective surgery and arthritis of multiple foot 
joints.

The veteran testified in a July 1995 hearing that he had had 
no recent treatment for his feet.  He testified that his work 
required extensive walking, and his feet inhibited him in 
performing the job.  A July 1995 private podiatric evaluation 
found acute and chronic bursitis, second MP joint, left 
greater than right; keratoma, second metatarsal head, 
bilateral; keratoma with hammertoe deformity, 5th digit, 
bilateral; restriction of motion, first MP joint, bilateral, 
long second toe with short first toe, left foot; and pes 
valgo planus.  The examiner noted pain and difficulty 
climbing stairs related to the acute bursitis, chronic, 
severe, painful keratotic lesions on the fifth toe, 
bilateral, and on the plantar surface of both feet.  X-rays 
confirmed the shortening and prosthetic placement of the left 
great toe, which resulted in the relatively long second toe.  
The examiner noted multiple scars related to prior hammertoe 
corrections, and the recurrence of contracture of the second 
through fifth digits bilaterally with soft tissue contracture 
around the proximal interphalangeal (PIP) joints.  The 
examiner recommended periodic bilateral debridement of the 
plantar keratoses and of the dorsal fifth toe.  The veteran 
reported difficulty getting purchase climbing stairs because 
of lack of purchase of the second and first toes of the right 
foot.  The examiner advised him that several foot surgeries 
might relieve some of his difficulties.

On VA examination in August 1995, the veteran was in no acute 
distress.  He had chronic swelling of the left great toe with 
progressive loss of length post-podiatric surgery 10 years 
previously.  The veteran denied recent trauma.  He was able 
to wiggle his toes without difficulty.  Sensation was intact.  
Babinski sign was negative.  Ambulation was limited by 
swelling of the left great toe (described as chronic 
swelling).  X-ray of the left foot showed slight swelling of 
the soft tissue, a prosthesis in the MP articulation of the 
great toe and partial ostectomy of the distal ends of the 
proximal phalanges of the fourth and fifth toes.

VA examination in March 1997 revealed complaints of bilateral 
foot pain.  His posture and gait were normal.  Both feet had 
surgical scars on the dorsal aspect of all toes and bilateral 
hallux valgus deformity.  There was no tenderness or other 
deformity.  There was a moderate degree of flat feet.  X-ray 
of the right foot showed a plantar calcaneal spur, marked 
hallux valgus deformity associated with bony hypertrophy of 
the first metatarsal head, and advanced osteoarthritis 
changes of the adjacent MP joint.  The left foot showed no 
obvious or acute bony injuries.  There were osteotomies over 
the distal aspects of the proximal phalanges of the fourth 
and fifth toes, mild hallux valgus deformity, previous 
arthroplasty of the MP joint over the great toe associated 
with insertion of a prosthesis.

VA examination in October 1997 noted the veteran's complaint 
of chronic pain when walking long distances or standing for 
long periods of time.  Objectively, he had old, well-healed 
surgical scars across the toes of the bilateral feet, full 
range of motion of all toes bilaterally with stiffness, but 
without pain.  There was mild to moderate pain on palpation 
of the plantar aspect of both feet.  The longitudinal arches 
were mildly flattened.  X-ray study of he left foot showed 
Silastic implant at the first MP joint, resection of the 
fourth and fifth proximal phalanges, and deformity of the 
fifth metatarsus, consistent with an old healed fracture.  
The right foot demonstrated cerclage wires at the first 
proximal phalanx.  There was narrowing of the first MP joint, 
consistent with osteoarthritis.  The fourth and fifth 
proximal phalanges were status post osteotomy.  There was no 
evidence of joint space narrowing other than the first MP 
joint.  There were plantar and dorsal spurs of the right 
calcaneus.  The tibiotalar and subtalar joints were 
unremarkable.  There was evidence of breaking of the anterior 
talus.  The diagnoses were pes planus, mild, with corrected 
hammertoe deformities with mild to moderate pain on plantar 
aspect of the bilateral feet.

January 1998 VA outpatient treatment records show complaints 
of pain and debridement of keratoses of the toes bilaterally.  
In February 2001, outpatient podiatry noted a painful nodule 
in the dorsum of the left hallux for the past year.  He had a 
palpable mass, dorsum of left hallux at the interphalangeal 
joint, nonmovable, coming off of joint (IPJ), painful to 
palpation, contracted right hallux at IPJ, well healed scar 
at the first right interspace, hyperkeratotic tissue of the 
fifth bilaterally, decreased purchase power of right hallux; 
the hallux did contact the ground.  There was considerable 
degree of fibrosis in the right hallux corns, and a ganglion 
cyst of the right hallux IPJ.  The right big toe was injected 
with lidocaine and an attempt to aspirate the cyst failed 
because of the amount of fibrosis.  February 2001 x-ray 
studies confirmed the clinical impressions.  In May 2001, the 
podiatric surgical service noted that the implant in the left 
first MP joint had failed, resulting in a cock-up deformity 
of the hallux with irritation at the IP joint.  He also had 
painful callus below the second MT head due to transfer of 
weight laterally; he was afforded orthopedic shoes and 
inserts. 

VA outpatient and inpatient records of October 2000 to March 
2002 show intensive treatment for multiple medical 
conditions.  The notes include occasional mention of 
complaints of pain in the feet.

The veteran had a VA examination in February 2004.  The 
examiner noted review of the veteran's medical records prior 
to the examination.  The summary of the veteran's medical 
history was consistent with the history documented in his VA 
claims file.  Examination of the right foot revealed pes 
planus with no sign of claw foot.  There was no hammertoe 
deformity.  The great toe was foreshortened.  There were 
multiple surgical scars on the dorsum of all toes, which were 
all nontender and well healed.  There was no discomfort to 
palpation of any part of the foot.  There was no edema.  
There were no callosities on the plantar aspect of the foot, 
and there were no skin or vascular changes noted.  The 
veteran could extend the great toe and the second, third, 
fourth and fifth toes to 45 degrees.  He could not flex the 
great toe.  The second to fifth toes could flex to 30 
degrees.  The Achilles' tendon alignment was neutral with and 
without weight bearing; there was no spasm on manipulation.  
There was no forefoot deformity.  Subtalar motion was 
unrestricted and unassociated with discomfort.  There was no 
hallux valgus deformity.  There was some crepitus with motion 
of the first MP joint with associated discomfort.  There was 
no evidence of any shortened plantar fascia or any tenderness 
under the metatarsal heads.  There was no varus deformity.



Examination of the left foot revealed pes planus without sign 
of clawfoot.  There was no hammertoe deformity due to prior 
surgical correction.  The left great toe was foreshortened.  
Multiple dorsal surgical scars of the toes were nontender and 
well healed.  There was no tenderness to palpation of any 
part of the foot.  There was no redness or edema.  The 
veteran could not flex or extend the second toe, which had a 
20-degree lateral deviation at the MP joint.  The great toe 
could extend 20 degrees, but it could not flex.  He could 
flex the third, fourth, and fifth toes 75 degrees.  The 
Achilles' tendon had neutral alignment on weight bearing and 
without weight bearing.  There was no spasm or tenderness of 
the tendon on manipulation and no evidence of any 
foreshortening of the plantar fascia.  There was no forefoot 
deformity.  Subtalar motion was unrestricted and without 
associated pain.  There was no hallux valgus deformity.  
Crepitus was noted in the left first MP with associated pain.  
There was no tenderness over the metatarsal heads and no 
varus deformity is noted.

X-ray of the right foot revealed a dorsal talar spur.  There 
were postoperative osteoarthritis of the first MP joints 
bilaterally and of the proximal IP joints of the second, 
third, fourth, and fifth toes bilaterally.

The examiner diagnosed status post multiple toe surgical 
procedures with limitation of motion and degenerative joint 
disease of multiple joints, most severe in the great toes 
bilaterally; bilateral pes planus.  The examiner opined that 
the veteran was moderately disabled in all toes of both feet 
secondary to operative repair of deformities.  The examiner 
felt that the veteran had severe weakness and fatigability of 
the toes of both feet, and bilateral pes planus with mild 
disability to function with no evidence of weakness or 
fatigability.

The total disability picture shows that the veteran's 
disability of his feet is more attributable to his post-
operative toes than to his pes planus.  The pes planus is 
shown most severe in the July 1995 private podiatry report.  
The report does not show any of the signs or symptoms at the 
severity that are criteria of the next higher, or 50 percent, 
rating for bilateral pes planus, 38 C.F.R. § 4.71a, 5276, nor 
do the signs and symptoms more nearly approximate those 
criteria.  38 C.F.R. § 4.7 (2003).  From 1992 to the present, 
the evidence has at no time show the veteran's pes planus to 
be more than severe.  There has not been marked pronation or 
marked abduction.  Pain on manipulation and use has 
intermittently accentuated, consistent with the 30 percent 
criteria.  Likewise, there have been There have been 
occasional reports of swelling, once of the soft tissue of 
the foot on x-ray, but primarily of the great toe of the left 
foot, which is not a manifestation of pes planus.  There have 
been some reports of characteristic callosities.  There is 
evidence of improvement of symptoms with orthopedic shoes.  
The 50 percent level of disability is characterized by 
failure of orthopedic shoes to improve symptoms.  The most 
recent and comprehensive examination report, done in February 
2004, shows only mild signs and symptoms of pes planus, 
consistent with a rating less than the current 30 percent.  
In short, the preponderance of the evidence is against a 
higher rating for pes planus.

The veteran is rated for a combination of conditions of the 
feet, pes planus, hammertoes, and arthritis.  These can be 
rated separately if they cause additional disability, see 
VAOPGCPREC 9-98, and compensation of that disability does not 
amount to duplicate compensation for the same disabilities 
under different diagnoses, called pyramiding.  See 38 C.F.R. 
§ 4.14 (2003).  Pyramiding can be avoided when making 
separate ratings of disabilities of a single body part when 
"none of the symptomatology for any one of these three 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions.  The disabilities 
are Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (emphasis 
in original).

The veteran's toes cannot be separately rated for hammertoe, 
because the sole criterion for a compensable rating is 
deformity of all toes, 38 C.F.R. § 4.71a, Diagnostic Code 
5282 (2003).  Hammertoe deformity of single toes, i.e., fewer 
than all toes, is noncompensable.  Id..

The veteran has arthritis of joints of his toes.  VA does not 
provide criteria for compensation for limitation of motion of 
the toes.  See generally 38 C.F.R. § 4.71a (2003).  
Compensation is authorized without limitation of motion for 
arthritis confirmed by x-ray of a group of minor joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  The toe 
joints are a group of minor joints when multiple joints are 
involved, as in the veteran's case.  38 C.F.R. § 4.45(f) 
(2003).  For a separate rating for arthritis of the joints of 
the toes of the left foot and for the joints of the toes of 
the right foot, i.e., 10 or 20 percent each, Diagnostic Code 
5003, there must be no overlapping of the disabling symptoms 
of the arthritis with the symptoms that are compensated as 
pes planus.  Esteban, 6 Vet. App. at 262.  Regulation 
specifically provides that pain from arthritis is a 
compensable disability.  38 C.F.R. § 4.59 (2003).

In this case, the veteran's 30 percent rating for bilateral 
pes planus has continuously been predicated in large part on 
pain in his feet.  The 30 percent rating for pes planus with 
arthritis and hammertoes has been in effect for more than 20 
years and thus is preserved at that level; it cannot be 
reduced.  38 C.F.R. § 3.951(b).  The arthritis of the toes 
could be rated separately, but if the disability associated 
with the arthritis of the toes were not included in the pes 
planus rating, the pes planus would be over-rated.  Whereas 
the pes planus cannot be rerated to reflect the disability 
due to it without consideration of the toes, it would be 
pyramiding to compensate the veteran for disability 
attributable to the arthritis of the toes both in the rating 
for pes planus and separately, which is precluded by 
regulation.  38 C.F.R. § 4.14 (2003).

Finally, the evidence uniformly shows that there is no 
disability related to the veteran's post-operative scars.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801-05 (2003).  
Consequently, these cannot be separately rated.

In sum, the preponderance of the evidence is against awarding 
a higher rating for pes planus with degenerative joint 
disease and hammertoes, whether for pes planus or by awarding 
additional, separate ratings for arthritis or hammertoes.

B.  Residuals of a Left Knee Injury, Status Post-operative

The veteran had a left knee injury in service resulting in 
surgical repair of the anterior cruciate ligament (ACL).  In 
December 1993, he complained of increasing left knee pain of 
seven months duration.  In March 1994 he had surgical 
excision of a ganglion cyst in the left knee.  He continued 
to complain of instability and had reconstructive surgery of 
the incompetent ACL in May 1994.  He obtained a period of 
temporary total rating for convalescence thereafter.

Postoperative outpatient physical therapy notes of July 1994 
to June 1995 show continued complaints of left knee pain and 
decreased circumference of the left quadriceps related to 
disuse.  Repeated examinations showed the left knee to have 
full range of motion and no signs of instability.  August 
1995 x-ray study showed the reconstructive surgery and 
hardware in place without abnormal bone resorbsion.  There 
were some degenerative changes.  In January 1996, the veteran 
continued to have pain with decreased range of motion, but 
without pain on motion.  The left patella was tender.

March 1997 VA examination of the knee showed normal posture 
and normal gait.  The left knee had a six-inch long surgical 
scar, nontender and well healed.  The knee had no local 
tenderness or swelling.  The range of motion was within 
normal limits with crepitation on flexion and extension.  X-
ray of the left knee showed no acute bony injuries, 
orthopedic screws were well placed consistent with ACL 
repair.  There were mild to moderate osteoarthritic changes, 
bony hypertrophy of the tibial spine, and apparent healed 
fracture of the medial tibial plateau.  The impression was 
left knee joint arthropathy with orthopedic screws in he 
distal femur and proximal tibial spine and apparent healed 
fracture of the medial tibial plateau.

On October 1997 VA examination, the veteran complained of 
left knee pain.  He reported buckling and giving out of the 
knee, and that he used a cane on occasion when pain was 
severe.  Objectively, the left knee had a 0 to 110 degree 
range of motion, actively and passively.  There was no laxity 
of the medial or lateral collateral ligaments or of the 
anterior or posterior cruciate ligaments.  He had moderate 
pain on motion of the left knee on flexion between 90 and 110 
degrees.  The veteran's gait was steady and without antalgic 
component.  The diagnosis was status post ACL repair, left 
knee, with moderate range of motion deficits and moderate 
pain on range of motion examination.



On VA examination in December 1997, the veteran reported that 
pain in his feet aggravated pain in his left knee, and that 
the May 1995 surgery left him unable to climb stairs or walk 
long distances.  Examination revealed erect posture and a 
slow, steady gait, mildly antalgic due to left foot pain.  
Range of motion and tests of stability were as in October 
1997, as was the diagnosis.  

The veteran had an examination in February 2001.  He 
complained of pain, weakness, stiffness, occasional swelling 
and giving way of the knee with difficulty walking, climbing 
stairs, and standing for prolonged periods of time.  The 
examiner noted review of unidentified medical records.  He 
noted left knee surgery in 1976, but did not mention left 
knee surgery in May 1994.  X-ray examination of the knee 
showed osteoarthritic changes with spurring at the patella 
femoral joint, screws in the left distal femur and proximal 
tibia to fix an ACL graft.  The veteran's posture and gait 
were normal.  The left knee was tender to palpation over the 
tibial tubercle and over the palpable screw heads and 
washers.  Left thigh circumference four inches above the left 
knee was less than the right thigh circumference at the same 
level, evidencing muscle atrophy.  The range of motion was 
extension to 0 degrees and flexion to 115 degrees compared 
with a range of 0 to 135 degrees for the right knee.  The 
Lachlan's test was 3+ with pivot shift; McMurry test was 
negative.  Medial and collateral ligaments were stable and 
without effusion.  There was moderate patellar femoral 
crepitation on passive and active motion, suggesting 
patellofemoral chondromalacia.  The diagnosis was cruciate 
ligament deficient left knee, secondary to trauma on active 
duty; failed anterior cruciate ligament reconstruction in 
1991, and mild to moderate osteoarthritis of the left related 
to previous trauma and surgery.  The examiner opined that the 
left knee pain and instability limited his ability to stand, 
walk, and carry heavy objects for work.

July 2001 x-ray of the left knee showed the ACL repair and 
surgical hardware, posterior osteophytes associated with the 
patella, no suprapatellar bursal fluid, and the patella 
tracts within the patella groove.  Joint spaces were well 
maintained with a small amount of gas in within the lateral 
left intercartilage space.  The joint spaces were minimally 
narrowed medially bilaterally.  In July 2001, VA 
rehabilitative medicine diagnosed patellofemoral syndrome, 
taught the veteran exercises for patella tracking and issued 
a Neoprene patella tracking brace.

On VA examination in February 2004, the examiner noted review 
of the veteran's medical records.  The veteran complained of 
left knee pain, worse with standing, walking, and sitting.  
He reported he could not squat or kneel.  Examination 
revealed the veteran to walk without a limp and without any 
assistive aids.  A scar of the knee was well healed and 
nontender.  The left knee circumference was 1/4 inch less than 
the right knee, and the left thigh circumference, measured 
three inches above the knee, was 1/4 inch less than the right.  
The patella showed no evidence of joint effusion or 
subpatellar pain.  There was no tenderness along the joint 
line or over the medial or lateral meniscus.  Torsion tests 
were negative medially and laterally.  The pivot shift test 
was negative.  There was no medial or lateral instability.  
The anterior drawer sign was negative, comparable to the 
other knee.  There was no pain during the examination except 
at the extremes of flexion.  The patient was able to fully 
extend the left knee to 0 degrees and flex it to 115 degrees 
as compared to a 0 to 130 degree range of motion of the right 
knee.  There was no subluxation of the knee.  X-ray of the 
left knee revealed metal screws in the lateral femoral 
condyle and proximal tibia with some spurring of the patella 
superiorly.  The articular surfaces were otherwise smooth 
with good joint spaces noted.  No exostoses were noted.  The 
diagnosis was status post anterior cruciate ligament rupture 
and surgical repair.  The examiner opined that the veteran 
had moderate disability of the left knee and had moderate 
fatigability with good coordination and mild weakness.  There 
was no evidence of any lack of coordination.

1.  Rating Greater than 10 Percent Prior to October 23, 2000

The veteran is rated for other impairment of the knee, with 
the rating based on the degree of lateral instability or 
recurrent subluxation of the knee.  The ratings provided are 
10, 20, and 30 percent for slight, moderate, and severe 
recurrent subluxation or lateral instability, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The necessity of a second surgical repair of the ACL in May 
1994 without any evidence of acute reinjury is persuasive 
evidence that the veteran had more than slight instability of 
the left knee during the time pertinent with his claim for 
increased rating.  The evidence of atrophy some time after 
the period of post-operative convalescence indicates 
continuing impairment consistent with the veteran's reports 
of pain and instability.  The October and December 1997 VA 
examinations could not reproduce the instability that the 
veteran reported.

Weighing the evidence, giving great weight to the necessity 
of repeated surgery during the pendency of the claim, the 
evidence supports the conclusion that the veteran had 
continuously moderate instability of a deranged knee during 
that part of the pendency of his claim prior to October 23, 
2000.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The October 
and December 1997 examination reports must be taken as 
credible, probative evidence that the veteran's left knee did 
not have or nearly approximate severe recurrent subluxation 
or lateral instability.  It is not credible that severe 
recurrent subluxation or lateral instability would be 
indemonstrable to multiple tests designed to reveal those 
conditions.

2.  Rating Greater than 20 Percent Subsequent to October 23, 
2000

The veteran showed an ACL deficit with the positive Lachman's 
test in February 2001, but the medial and collateral 
ligaments did not show instability.  The examiner did not 
report recurrent subluxation or lateral instability.  The 
veteran demonstrated sufficient instability of the knee in 
July 2001 to require a Neoprene brace, but not so much as to 
require a metal brace.  The outpatient notes show a response 
to the veteran's complaints, but they do not document 
objective clinical findings of severe recurrent subluxation 
or lateral instability.  The most recent examination report 
shows no subluxation and no lateral instability, which weighs 
heavily against an increased rating.  The preponderance of 
the evidence shows moderate impairment of the knee 
commensurate with a 20 percent rating, Diagnostic Code 5257, 
and a disability picture that does not more nearly 
approximate the next higher rating.  38 C.F.R. § 4.7.



3.  Separate Rating for Scars or Arthritis

The surgical scaring of the left knee has been consistently 
shown to be noncompensably disabling under any potentially 
applicable rating criteria.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (2003).  The scar has 
been described as a 6-inch long surgical scar that was non 
tender and well healed (VA examination of March 1997).  It 
has never been described as either painful, unstable, or 144 
square inches in size, and is not the cause of any limitation 
of motion.  

"For a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on x-ray 
findings and limitation o motion, limitation of motion under 
Diagnostic Code 5760 or 5261 [limitation of flexion and 
extension of the knee, respectively] need not be compensable 
but must at least meet the criteria for a zero-percent 
rating.  A separate rating for arthritis could also be based 
on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59."  VAOPGCPREC 8-98.

Diagnostic Code 5260 provides a 0 percent rating for flexion 
limited to 60 degrees.  The veteran has flexion limited to 
115 degrees.  He does not qualify for a separate rating for 
arthritis based on limitation of flexion.

Diagnostic Code 5261 provides a 0 percent rating for 
extension limited to 5 degrees.  The veteran has full 
extension of the left knee.  He does not qualify for a 
separate rating for arthritis based on limitation of 
extension.

The veteran has arthritis of a major joint, 38 C.F.R. 
§ 4.45(e), confirmed by x-ray with pain on motion at a part 
of the range of motion that does not warrant a rating for the 
limitation of motion itself.  Compare Diagnostic Codes 5003 
with Diagnostic Codes 5260 and 5261.  Painful motion in an 
arthritic joint is considered disabling and entitled to at 
least the minimum compensable rating.  38 C.F.R. § 4.59 
(2003).  Whereas the veteran's pain is not accompanied by a 
limitation of motion sufficient to warrant even a zero 
percent rating, but there is pain at the extremes of the 
range of motion, a separate 10 percent rating for the 
arthritis is appropriate.  The arthritis results from 
surgery.  It therefore traumatic, and therefore properly 
rated under Diagnostic Code 5010.  38 C.F.R. § 4.21, 
Diagnostic Code 5010 (traumatic arthritis).


ORDER

An increased rating for bilateral pes planus with 
degenerative joint disease and hammertoes is denied.

A 20 percent rating prior to October 23, 2000, for residuals 
of a left knee injury, status post-operative, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A rating greater than 20 percent for residuals of a left knee 
injury, status post-operative is denied.

A separate 10 percent rating for arthritis of the left knee 
is granted, subject to the law and regulations governing the 
payment of monetary benefits..



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



